Dismissed and
Memorandum Opinion filed December 16, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00377-CV
____________
 
DINAH MACK AND ALL OTHER OCCUPANTS, Appellants
 
V.
 
SUNTRUST MORTGAGE, INC., Appellee
 

 
On Appeal from the County Court No. 3
Galveston County, Texas
Trial Court Cause No. 62,231
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed April 1, 2010.  The
clerk’s record was filed June 15, 2010.  No reporter’s record or brief was
filed.
            On October 28, 2010, this court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before November 29, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Seymore,
Boyce, and Christopher.